Citation Nr: 0720653	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-28 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran had active duty service from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  There is no evidence of record corroborating the 
veteran's claimed in-service stressors. 

4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in August 
2004.  An additional VCAA letter was sent in March 2006.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in June 2004 and March 2006 informed the veteran of the type 
of evidence necessary to establish service connection; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
The June 2004 and March 2006 letters also advised the veteran 
that a grant of service connection requires evidence of the 
current existence of a disability, evidence of an event, 
injury, or disability in service, and evidence showing a link 
between the current disability and that shown in service.  
The veteran was specifically informed that VA needed specific 
details of the combat-related incidents that resulted in 
PTSD.  Additionally, he was asked to complete and return an 
enclosed PTSD Questionnaire and identify any VA treatment, to 
include treatment obtained at a Vet Center.  He was further 
requested to send any private treatment records pertinent to 
his PTSD.  With regard to the "fourth element" under 
Pelegrini, the June 2004 letter requested that the veteran 
provide any evidence in his possession that pertains to the 
claim.  As the veteran was fully informed as required by the 
VCAA, the Board finds that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In 
accord with Pelegrini, the Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, in Dingess/Hartman the Court held that this 
notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

A letter to the veteran from the AOJ in March 2006 included 
notice of the evidence necessary to substantiate a disability 
rating and effective date in compliance with the 
Dingess/Hartman holding.  Although such notice was issued 
after the rating decision, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical and personnel records were reviewed by both 
the RO and the Board in connection with adjudication of his 
claim.  He indicated that he received treatment from Dr. 
Capelli and Dr. Grundle at the Aurora Family Health Network, 
and he provided VA with contact information for both 
physicians.  However, VA attempted to obtain such records and 
was informed that a special release was required.  In the 
June 2004 VCAA letter, the veteran was informed of this 
situation and requested to obtain the records and submit them 
to VA.  He did not respond to this request.  Further, in the 
March 2006 VCAA letter, he was asked to send either the 
records or the special release form to VA.  Again, he did not 
respond to the request.  

The law provides that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
VA to prove the claim.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Therefore, in the present case, the Board determines 
that VA is not obligated to make further efforts to obtain 
the records identified by the veteran.  As such, the Board 
finds that VA satisfied its duty to assist the veteran in 
attempting to obtain available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a VA examination to determine whether the veteran has a 
current diagnosis of PTSD, and whether such diagnosis is 
etiologically related to an in-service stressor, is not 
necessary to decide his claim.  Any current medical opinion 
linking PTSD to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of a verified stressor, there is no 
competent basis upon which to conclude that the PTSD is 
related to service.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's service connection claim.

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).
The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a helicopter mechanic with the 281st Aviation 
Company, the 61st Aviation Company, and the 616th 
Transportation Detachment.  Based on the foregoing, the Board 
finds that the veteran did not engage in combat with the 
enemy.  Therefore, as indicated above, the veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau, supra; Dizoglio, supra; West (Carlton), supra; 
and Zarycki, supra.  

The veteran's service personnel records reflect that he 
served under the U.S. Army Pacific Command from May 1967 to 
July 1969.  Such records also indicate that he served as a 
helicopter mechanic with the 281st Aviation Company, the 61st 
Aviation Company, and the 616th Transportation Detachment.  
The veteran contends that his combat duties as a helicopter 
crew chief caused traumatic stress that caused his PTSD.  As 
such, he contends that service connection is warranted for 
his PTSD.  

The Board notes, however, that the veteran has provided no 
additional information regarding his in-service stressors 
beyond that in his original claim.  Although informed on 
numerous occasions that specific details were needed to 
verify the existence of the claimed stressors, the veteran 
did not respond to these requests.  Consequently, VA is 
unable to confirm that his alleged stressors actually 
occurred; As such, the veteran cannot meet one of the 
criteria necessary in order to establish entitlement to 
service connection for PTSD.

Moreover, there is no competent medical evidence that the 
veteran has a current diagnosis of PTSD.  The Board has 
considered the veteran's own statements regarding his claimed 
in-service etiology of PTSD.  However, this is not competent 
evidence since only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue of medical causation or diagnosis.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that the veteran does not have a current diagnosis of PTSD.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
      
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


